Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 20, 1976, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631). Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.